EXAMINER'S AMENDMENT
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the amendments received after a Non-Final Rejection on 17 March 2022. Claims 1 and 3-12 are currently pending.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald J. Ersler on 22 March 2022.
The application has been amended as follows: 
Claim 3 has been amended as follows:
	In line 3, the phrase “longitudinal axes” now reads:
--the longitudinal axes--
Claim 4 has been amended as follows:
	In line 3, the phrase “longitudinal axes” now reads:
--the longitudinal axes--
Claim 8 has been amended as follows:
	In line 4, the phrase “a longitudinal axis” now reads:
--the longitudinal axis--


Claim 12 has been amended as follows:
	In line 1, the phrase “The P impact tool” now reads:
--The impact tool--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775